Citation Nr: 1215981	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for inflammatory arthritis, with positive rheumatoid factor, involving bilateral hands and bilateral feet.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to April 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO in Buffalo, New York denied the Veteran's claim of a rating in excess of 20 percent for inflammatory arthritis, with positive rheumatoid factor, involving bilateral hands and bilateral feet.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

For reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran's most recent VA examination was in October 2008, more than three years ago.  At that time, she complained of pain in both feet, more severe on the left, and pain in both hands.  She also experienced upper and lower back pain at the time of this examination.  The Veteran reported no incapacitating episodes in the prior year at the time of examination.  She reported that her job was sedentary in nature and that "she has not missed all that much work."  As to other functional limitations, she reported hand pain with any lifting, pushing or pulling, and foot pain with standing.  No assistive devices were noted as necessary.

Since the October 2008 VA examination, medical evidence and statements by the Veteran suggest a potential worsening of her arthritis.  In particular, a March 2010 written statement from her private rheumatologist shows that the Veteran has received ongoing treatment for her arthritis, which is noted to "flare painfully necessitating time off from work on average one day per month."  Again, in October 2008, the Veteran reported missing no work.  This physician's statement, therefore, suggests that the condition has worsened to the extent that she is missing work approximately twelve times per year.  Also, a March 2010 statement from her husband shows his observation that the Veteran's condition has progressively worsened over the last several years.  In his statement, he listed the dates the Veteran missed work due to arthritis, which included two dates in 2008, four dates in 2009, and two dates in January 2010.  The increase in frequency as to days lost from work over the passage of 2008, 2009, and 2010, also suggests a possible worsening of the service-connected arthritis disability.  

Accordingly, the RO should arrange for the Veteran to undergo VA joints examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in a denial of the claims for increased ratings.  See 38 C.F.R. 
§ 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file a copy of any notice of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  The claims file currently includes private clinical records from the Veteran's private rheumatologist (Dr. U.H.D.) dated from January 2009 through April 2009, along with an additional statement from Dr. U.H.D. in March 2010, which confirms ongoing treatment of the Veteran for rheumatoid arthritis.  Thus, on remand, the RO should assist the Veteran in obtaining updated private records from Dr. U.H.D.  There is no evidence in the claims folder to suggest that the Veteran has outstanding VA clinical records.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) consistent with Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA joints examination, by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner should render specific findings as to whether, during the examination, there are symptom combinations productive of definite impairment of health, or incapacitating exacerbations of the rheumatoid arthritis three or more times a year; or whether is evidence of weight loss and anemia productive of severe impairment of health, or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods;  or whether there are totally incapacitating constitutional manifestations associated with active joint involvement.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for an increased rating, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. Otherwise, the RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include whether any further staged rating, pursuant to Hart (cited above), is appropriate.)

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


